TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00531-CR



Nathan Kevin Carter, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 70060, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Nathan Kevin Carter seeks to appeal a judgment of conviction for burglary
of a building.  The trial court has certified that (1) this is a plea bargain case and Carter has no right
of appeal and (2) Carter has waived the right of appeal.  Accordingly, we dismiss the appeal for want
of jurisdiction.  See Tex. R. App. P. 25.2(a)(2), (d).

						__________________________________________
						Diane M. Henson, Justice
Before Justices Puryear, Pemberton and Henson
Dismissed for Want of Jurisdiction
Filed:   December 7, 2012
Do Not Publish